DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 33, 36-38, 47, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the range of 50 to 70 degrees and preferably approaching 60 degrees.”  The recitation “preferably approaching 60 degrees” makes the claim indefinite as the range of from 50 to 70 degrees is recited in the claim.
Claim 32 recites “a plurality of aligned nanofibers” in line 6, and “a plurality of aligned fibers” in lines 6-7.  It is not clear if “a plurality of aligned fibers” is also “a plurality of aligned nanofibers” as the layer includes layers of nanofibers.
Claim 33 recites “a pattern…is repeated when subsequent fiber layers are added to said membrane.”  The claim is not clear, as the claim as written recites what happens when subsequent fiber layers are added to the membrane, but does not define the subsequent fiber layers as elements of the membrane, so it is not clear if the subsequent or additional fiber layers are elements of the membrane. The claim was interpreted for examination purposes as reciting that the membrane includes the subsequent fiber layers.  
Claim 36 recites “a plurality of nanofibers” in line 2.  Claim 36 is indefinite as claim 32 from which claim 36 depends also recites “a plurality of nanofibers.”
Claim 37 recites the limitation “said nanofibers” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “said nanofibers” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “said clinically relevant bacterial strains” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites “the range of 50 to 70 degrees and preferably approaching 60 degrees.”  The recitation “preferably approaching 60 degrees” makes the claim indefinite as the range of from 50 to 70 degrees is recited in the claim.
Claim 48 recites “a plurality of aligned nanofibers” in line 6, and “a plurality of aligned fibers” in lines 6-7.  It is not clear if “a plurality of aligned fibers” is also “a plurality of aligned nanofibers” as the layer includes layers of nanofibers.
Claim 48 recites “a pattern…is repeated when subsequent fiber layers are added to said membrane.”  The claim is not clear, as the claim as written recites what happens when subsequent fiber layers are added to the membrane, but does not define the subsequent fiber layers as elements of the membrane, so it is not clear if the subsequent or additional fiber layers are elements of the membrane. The claim was interpreted for examination purposes as reciting that the membrane includes the subsequent fiber layers.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 33, 36, 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 8852621 B2) (“Patel”).
With respect to claim 32, Patel discloses a fiber membrane comprising electrospun fiberizable material, the membrane comprising three or more adjacent layers of nanofibers (col. 1, lines 55-67, col. 11, lines 16-24), each layer including a plurality of aligned nanofibers (col. 2, lines 27-34) oriented at oblique angles relative to fibers in the adjacent layers (col. 2, lines 27-34, Fig. 17 top right), each layer including a plurality of nanofibers extending from a first membrane edge to a second membrane edge – implied in col. 4, lines 57-59, said plurality of aligned nanofibers in each layer crossing a plurality of aligned nanofibers in the adjacent layers at a plurality of common points of intersection and directionally extending radially from the common points of intersection at relative angles between intersecting fibers in the range that overlaps the range of from 50 to 70° (col. 2, lines 27-34, Fig. 17 top right).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 33, Patel teaches the fiber membrane of claim 32.  The claim recites what happens when subsequent fiber layers are added to the membrane.  The claim was interpreted for examination purposes as reciting that the membrane includes the subsequent fiber layers.  Since Patel discloses a pattern of oblique and aligned fiber orientation directionally extending radially from the common points of intersection between nanofibers (Fig. 17 top right) and discloses that the membrane might include up to about 10 layers (col. 11, lines 16-24), it would be obvious to one of ordinary skill in the art that the pattern would repeat itself in the membrane comprising the subsequent layers.
As to claim 36, Patel discloses the membrane of claim 32, wherein the oblique angles between the plurality of nanofibers overlap the range recited in the claim and the fiber alignment angles are within the range recited in the claim (col. 13, lines 12-24, Fig. 17 top right).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 37, Patel discloses the membrane of claim 38.  Patel discloses “continuous fiber” (col. 6, lines 26-27) and “polymer fibers” throughout the disclosure, and since Patel does not disclose the fibers being hollow or core-shell fibers, Patel was interpreted as disclosing solid nanofibers.
Regarding claim 38, Patel discloses the membrane of claim 32, wherein the nanofibers in each layer of the plurality of nanofibers comprise polymeric nanofibers comprising natural or synthetic polymers (col. 4, lines 66-67, col. 5, lines 1-28, col. 6, lines 47-60, col. 11, lines 16-18).
With respect to claim 39, Patel discloses the membrane of claim 38, wherein the nanofibers in each layer of the plurality of nanofibers comprise polymeric material immobilizing a pH stabilizer (hyaluronic acid) – polymeric nanofibers comprise hyaluronic acid, thus, the polymeric material of the nanofiber immobilizes hyaluronic acid (col. 18, lines 39-44).
As to claim 40, Patel teaches the membrane of claim 38, wherein the nanofibers comprise poly (lactic-co-glycolic acid), polyvinyl alcohol, polycaprolactone (col. 4, lines 66-67, col. 5, lines 2-8, col. 6, lines 47-58), polyurethane (col. 18, lines 21-25).
With respect to claim 41, Patel discloses the membrane of claim 38, wherein the polymeric nanofibers comprise polymers such as collagen, gelatin, hyaluronic acid, polylactic acid, polyglycolic acid, poly-epsilon-caprolactone (col. 6, lines 47-60), which are known in the art as absorbable and biodegradable polymers, and since they are able to decompose, it would be obvious to a person of ordinary skill in the art that they have an ability of releasing a drug.

Claim 43, 44, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Sanders et al. (US 20067/0205646 A1) (“Sanders”).
With respect to claim 43, Patel teaches the membrane of claim 32, wherein the nanofibers comprise a polymeric material (col. 4, lines 66-67, col. 5, lines 1-28, col. 6, lines 47-60, col. 11, lines 16-18), but Patel is silent with respect to the membrane comprising at least one chromogenic agent responsive to microbial enzymatic activity.  Sanders discloses use of chromogenic agent responsive to microbial enzymatic activity in therapies for treating conditions characterized by cell and tissue damage (0003, 0239).  Since the membrane of Patel is used in treatment of wounds and surgical incisions (col. 1, lines 15-24), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the membrane of Patel a chromogenic agent responsive to microbial enzymatic activity to utilize it during treatment of damaged tissues.
Regarding claim 44, Patel and Sanders teach the membrane of claim 43.  Sanders discloses a chromogenic agent which is a dye presenting a color change response to the enzymatic activity by pathogenic bacteria (0239).
As to claim 47, Patel and Sanders teach the membrane of claim 44, wherein the bacterial strains include Pseudomonas aeruginosa (0239).  Sanders is silent with respect to Proteus mirabilis and methicillin-resistant Staphylococcus aureus, however, it would be obvious to a person skilled in the art to include a dye presenting a color change response to enzymatic activity of Proteus mirabilis and methicillin-resistant Staphylococcus aureus in structures used for treatment of wounds, since it is known in the art to include a dye presenting a color change response to enzymatic activity by Pseudomonas aeruginosa in structures used for treatment of wounds, 



Claims 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 8852621 B2) (“Patel”).
With respect to claim 48, Patel discloses a fiber membrane comprising electrospun fiberizable material, the membrane comprising three or more adjacent layers of nanofibers (col. 1, lines 55-67, col. 11, lines 16-24), each layer including a plurality of aligned nanofibers (col. 2, lines 27-34) oriented at oblique angles relative to fibers in the adjacent layers (col. 2, lines 27-34, Fig. 17 top right), each layer including a plurality of nanofibers extending from a first membrane edge to a second membrane edge – implied in col. 4, lines 57-59, said plurality of aligned nanofibers in each layer intersecting a plurality of aligned nanofibers in the adjacent layers at a plurality of common points of intersection and directionally extending radially from the common points of intersection at relative angles between intersecting fibers in the range that overlaps the range of from 50 to 70° (col. 2, lines 27-34, Fig. 17 top right).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Patel discloses fiber alignment angles are within the range recited in the claim (col. 13, lines 12-24, Fig. 17 top right).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to the recitation regarding a pattern of fiber orientation being repeated when subsequent fiber layers are added to the membrane, the claim recites what happens when subsequent fiber layers are added to the membrane.  The claim was interpreted for examination purposes as reciting that the membrane includes the subsequent fiber layers.  Since Patel discloses a pattern of oblique and aligned fiber orientation directionally extending radially from the common points of intersection between nanofibers (Fig. 17 top right) and discloses that the membrane might include up to about 10 layers (col. 11, lines 16-24), it would be obvious to one of ordinary skill in the art that the pattern would repeat itself in the membrane comprising the subsequent layers.
Regarding claim 49, Patel teaches the fiber membrane of claim 48, wherein two nanofibers directionally extending radially from the common points of intersection between nanofibers intersect at an angle of 60° (Fig. 17 top right).
As to claim 50, Patel discloses the membrane of claim 48, wherein the oblique angles between the plurality of nanofibers directionally extending radially from the common points of intersection overlap the range recited in the claim and the fiber alignment angles are within the range recited in the claim (col. 13, lines 12-24, Fig. 17 top right).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Sanders et al. (US 20067/0205646 A1) (“Sanders”).
With respect to claim 51, Patel teaches the membrane of claim 48, wherein the nanofibers in each layer of the plurality of nanofibers comprise polymeric nanofibers comprising natural or synthetic polymers (col. 4, lines 66-67, col. 5, lines 1-28, col. 6, lines 47-60, col. 11, lines 16-18).  Patel discloses “continuous fiber” (col. 6, lines 26-27) and “polymer fibers” throughout the disclosure, and since Patel does not disclose the fibers being hollow or core-shell fibers, Patel was interpreted as disclosing solid nanofibers.  Patel is silent with respect to the membrane comprising at least one chromogenic agent responsive to microbial enzymatic activity.  Sanders discloses use of chromogenic agent responsive to microbial enzymatic activity in therapies for treating conditions characterized by cell and tissue damage (0003, 0239).  Since the membrane of Patel is used in treatment of wounds and surgical incisions (col. 1, lines 15-24), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the membrane of Patel a chromogenic agent responsive to microbial enzymatic activity to utilize it during treatment of damaged tissues.

Response to Arguments
Applicant’s arguments filed on Oct. 11, 2022 have been fully considered.
In view of the recent amendment objection with respect to claim 32 and 35 USC 112(a) rejection and 112(b) rejection of claims 32-51 have been withdrawn.
The Applicant has argued Patel does not disclose the radial cross-alignment structure as shown in Fig. 24 of the present application, wherein fibers directionally extend as six radials from common points of intersection.  The Examiner notes the claims do not require the fibers to extend directionally as six radials from common points of intersection.
The Applicant argued none of the figures or disclosure of Patel show a plurality of fibers oriented at oblique angles relative to fibers in the adjacent layers, or a plurality of aligned nanofibers in each layer intersecting a plurality of aligned fibers in the adjacent layers at a plurality of common points of intersection and directionally extending radially from common points at the angles as recited in the claims.
The Examiner notes Patel discloses a membrane comprising three or more adjacent layers of nanofibers (col. 1, lines 55-67, col. 11, lines 16-24), each layer including a plurality of aligned nanofibers (col. 2, lines 27-34) oriented at oblique angles relative to fibers in the adjacent layers (col. 2, lines 27-34, Fig. 17 top right), the plurality of aligned nanofibers in each layer crossing a plurality of aligned nanofibers in the adjacent layers at a plurality of common points of intersection and directionally extending radially from the common points of intersection at relative angles between intersecting fibers in the range that overlaps the range of from 50 to 70° (col. 2, lines 27-34, Fig. 17 top right).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The Applicant argued the teaching of Patel that the fibers of the second layer are aligned and offset from the alignment of the fibers of the first layer means that the aligned fibers of the second layer are parallel to the aligned fibers in the first layer, and there are no common points of intersection or no relative angles between intersecting fibers as recited in the claim.  The Examiner notes Fig. 17, top right, of Patel shows common points of intersection as recited in claims 32 and 48.  Fig. 17, top right corresponds to the configuration of fibers in Fig. 24 relied on by the Applicant as representing the fiber configuration of the present invention. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783